DETAILED ACTION
Applicant’s request for entry into AFCP 2.0 is acknowledged, but would not overcome all of the rejections in the most recent final Office Action. Furthermore, it raises a new issue. See attached interview summary for further details.
This Office Action is in response to Applicant’s proposed amendment and response after FINAL filed 23 April 2021. 

3.	Applicant’s proposed amendment adding new limitations in the proposed amended claim 1, the independent claim(s), and adding new claims 22-24 presents new issues for search and consideration by the Examiner since the limitation of the claims and scope of claims have been changed and would thus require a new search and new rejections.
	Therefore, the proposed amendment After Final will not be entered.  

12.				Objections & Rejections Maintained
Applicant's arguments filed 23 April 2021, with respect to the following rejections have been fully considered:
the rejection of claims 1-3, 7 and 18 under 35 U.S.C. §112, second paragraph for indefiniteness;
the rejection of claims 1, 3, 7 and 18 under 35 U.S.C. §103(a) as being unpatentable over Chen et al. in view of Smith et al.; 
the rejection of claims 1, 3, 7 and 18 under 35 U.S.C. §103(a) as being unpatentable over Chen et al. in view of Smith et al. and further in view of Hornof;
the rejection of claim 2 under 35 U.S.C. §103(a) as being unpatentable over Chen et al. in view of Smith et al. and Hornof, and further in view of Long.
the rejection of claim 2 under 35 U.S.C. §103(a) as being unpatentable over Chen et al. in view of Smith et al. and Hornof, and further in view of Long and Feng et al.

Applicant’s arguments directed towards the newly submitted amendment filed 23 April 2021, presents a new issue for search and consideration by the Examiner since the limitation of the claims and scope of claims have been changed and would thus require a new search and new rejections.

The above arguments have been considered. Applicant appears to be arguing that the structure of the instant invention must have very specific properties, structure, and functional groups in order to release hydrogen sulfide. Furthermore, Applicant appears to be arguing that these structural requirements cannot be predicted from the prior art. 
These arguments are not found persuasive because the instant claims are drawn towards a broad class of backbones, wherein they are any polysaccharide. Applicant further argues arylthioamide as a substructure in Chen releases hydrogen sulfide by hydrolysis, not by thiol activation. These arguments are not found persuasive because the instant claims are drawn towards a broad class of substructures. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Based on Applicants arguments regarding the prior art, it is questionable whether there is sufficient written description for the independent claims with respect to polysaccharide backbone and substructure. Here, Applicant states in the bridging paragraph of p.13-14, “a person having ordinary skill polysaccharide polymer as disclosed by Smith et al.”. Applicant argues Long also fails to disclose how one would modify a polysaccharide polymer with a substructure that’s capable of releasing hydrogen sulfide by thiol activation.
Because the proposed amendment after Final has not been entered, the rejections of pending claims 1-3, 7 and 18 are hereby maintained.  

	The rejections of record in the Final Office Action dated 23 February 2021 are maintained, as indicated above, in the view of the proposed amendment After Final not entered and in view of Applicant’s arguments not persuasive to overcome all rejections of record.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623